Order entered September 24, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-00001-CV

                 THE GOODYEAR TIRE & RUBBER COMPANY, Appellant

                                               V.

   VICKI LYNN ROGERS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
    ESTATE OF CARL ROGERS, NATALIE ROGERS AND COURTNEY DUGAT,
                              Appellees

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-10-03294-E

                                           ORDER
          A partial review of the seven-volume supplemental reporter’s record court reporter

Alexandra McMillen filed September 21, 2015 reveals numerous errors, including exhibits

included in the record but not listed in the exhibit index, exhibits included in the record but

which the index reflects were withdrawn, and exhibits listed in the index but omitted from the

record.     Accordingly, we STRIKE the supplemental reporter’s record and ORDER Ms.

McMillen to file, no later than October 5, 2015, a record which is accurate and complete.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE